DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 07/13/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2010/0043610) in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, Gerber (4,133,235), and Yamada (2003/0021861), as evidenced by Fujimura (5,003,856) and Groff (0,476,632).
Regarding claim 1, Tanaka teaches composite manufacturing system substantially as claimed comprising: 
a robotic arm 12; and 
a trimming system connected to the robotic arm, the trimming system comprising: 
a knife 14; 
a rotation device 22 configured to rotate a blade 24 of the knife about a center point, wherein the blade comprises a first side (front side, Fig. 5) having a double-beveled shape and a second side (back side, Fig. 5) opposite the first side.  
See Figs. 1 and 5.
However, Tanaka does not disclose the second side of the blade having a planar shape. Tanaka also does not teach the composite manufacture system having a number of lasers configured to determine a position of the blade relative to a desired 
With respect to the limitation “wherein the blade comprises a first side having a doubled-beveled shape and a second side opposite the first side having a planar shape”.
Yamada teaches a cutting machine comprising a vibrating blade 11 including a first side having a doubled-beveled shape (Figs. 10-11; para. [0082]) and second side opposite the first side having a planar shape (Fig. 5B). When trimming an edge of a fixed workpiece, the bevels create sharp cutting edges which prevent burrs on a cut line and the double beveled shape as shown in Figs. 10-11 allows the cutting blade cutting the line in two directions; and the planar surface places the cutting edge of the blade as closed to an intended cut line as possible which results in an accurate cut line.
It is well known in the art to have doubled-beveled cutting blades that are planar on one side as further evidenced by Fujimura and Groff. Fujimura teaches a cutting blade 9 including a first side having a doubled-beveled shape (Fig. 1) and second side opposite the first side having a planar shape (left side of Fig. 2). Groff 476632 teaches a cutting blade (A’) including a first side having a doubled-beveled shape (left end of Fig. 4) and second side opposite the first side having a planar shape (right face of cutting blade A’ in Fig. 6).
Therefore, it is well known in the art that the blades as taught by Yamada, Fujimura, and Groff which have a double beveled side and planar on the opposite side because flat-sided blades are generally employed when trimming edges, i.e., the flat side faces the 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the blade in Tanaka such that the blade includes a first side having a double-beveled shape and a second side opposite the first side having a planar shape as taught by Yamada and evidenced by Fujimoto and Groff, so that the cutting blade make smooth and accurate cuts on a workpiece due to reducing burrs on the cut lines and placing the cutting edge of the cutting blade as close to the cut line as possible.
With respect to the limitation “a number of lasers configured to determine a position of the blade relative to a desired position for the blade,” Luttenberger teaches providing a number of lasers 17 for detecting the positions of a tool so that the blade can be oriented correctly.  See Figs. 6-7.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a number of lasers as taught by Luttenberger to the manufacturing system of Tanaka for detecting positions of the blade so that the blade can be oriented correctly.
With respect to the limitation “a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation”, Gerber teaches providing a load cell 76 for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  See Figs. 2, 9, and 10.

Regarding claim 2, the robotic cutting system in Tanaka has a controller for controlling cutting processes such as how deep the blade enters a workpiece 40 or how far the blade runs before making a turn to create the workpiece as shown in Fig. 6.  Gerber teaches the load cell 76 connected to a controller for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  Therefore, when the load cell is incorporated into the manufacturing in Tanaka, it would have been obvious to one skilled in the art to make the controller in Tanaka connect to a modified load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation as taught by Gerber
	Regarding claim 3, Tanaka teaches that the controller adjusts a direction of the blade for making a workpiece 40 in Fig. 5.  Gerber teaches a controller for controlling a rate of speed of the blade to optimize a cutting operation.
	Regarding claim 4, Luttenberger teaches two pairs of lasers 17 positioned at two locations relative to a tool 10 for detecting its positions. Therefore, when the two pairs of lasers are incorporated into the manufacturing system of McDonald, they are positioned at two locations relative to the blade for detecting its positions for the purpose of the blade being oriented correctly.

Regarding claim 9, the robotic arm of Tanaka is capable of moving the trimming system along a length.
	Regarding claim 17, Tanaka teaches a composite manufacturing system for trimming an uncured composite structure, the composite manufacturing system comprising: 
a tool 50, wherein the uncured composite structure is laid up on the tool; 
a robotic arm 12; and 
a trimming system connected to the robotic arm, the trimming system comprising: 
a knife 14 having a blade 24 rotatable about a center point, wherein the blade comprises a first side (front side, Fig. 5) having a beveled shape and a second side (back side, Fig. 5) opposite the first side; 
a rotation device 22 associated with the blade; and 
a controller (para. [0066]).
See Figs. 1 and 5.
However, Tanaka does not disclose the second side of the blade having a planar shape. Tanaka also does not teach the composite manufacture system having a number of lasers configured to determine a position of the blade relative to a desired position for the blade, and a load cell associated with the knife and configured to sense an amount of force applied to the blade during trimming of an uncured composite 
With respect to the limitation “wherein the blade comprises a first side having a double-beveled shape and a second side opposite the first side having a planar shape”.
Yamada teaches a vibrating cutting machine comprising a vibrating blade 11 comprising a first side having a doubled-beveled shape (Figs. 10-11; para. [0082]) and second side opposite the first side having a planar shape (Fig. 5B). When trimming an edge of a fixed workpiece, the bevels create sharp cutting edges which prevent burrs on a cut line and the double beveled shape as shown in Figs. 10-11 allows the cutting blade cutting the line in two directions; and the planar surface places the cutting edge of the blade as closed to an intended cut line as possible which results in an accurate cut line.
It is well known in the art to have doubled-beveled cutting blades that are planar on one side as further evidenced by Fujimura and Groff. Fujimura teaches a cutting blade 9 including a first side having a doubled-beveled shape (Fig. 1) and second side opposite the first side having a planar shape (left side of Fig. 2). Groff 476632 teaches a cutting blade (A’) including a first side having a doubled-beveled shape (left end of Fig. 4) and second side opposite the first side having a planar shape (right face of cutting blade A’ in Fig. 6).
Therefore, it is well known in the art that the blades as taught by Yamada, Fujimura, and Groff which have a double beveled side and planar on the opposite side because flat-sided blades are generally employed when trimming edges, i.e., the flat side faces the clamped workpiece, so that the clamped workpiece does not deflect the blade and the 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the blade in Tanaka such that the blade includes a first side having a double-beveled shape and a second side opposite the first side having a planar shape as taught by Yamada and evidenced by Fujimoto and Groff, so that the cutting blade make smooth and accurate cuts on a workpiece due to reducing burrs on the cut lines and placing the cutting edge of the cutting blade as close to the cut line as possible.
With respect to the limitation “a number of lasers configured to determine a position of the blade relative to a desired position for the blade,” Luttenberger teaches providing a number of lasers 17 for detecting the positions of a tool so that the blade can be oriented correctly.  See Figs. 6-7.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a number of lasers as taught by Luttenberger to the manufacturing system of McDonald for detecting positions of the blade so that the blade can be oriented correctly.
With respect to the limitation “a load cell for sensing an amount of force applied to the blade to control a rate of speed of the blade to optimize a cutting operation”, Gerber teaches providing a load cell 76 for sensing an amount of force applied to a blade 20 to control a rate of speed of the blade to optimize a cutting operation.  See Figs. 2, 9, and 10.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2010/0043610), in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, Gerber (4,133,235), and Yamada (2003/0021861), as evidenced by Fujimoto 5003856 and Groff 476632 as applied to claim 1 above, and further in view of Oba et al. (2008/0047408), hereinafter Oba.
The modified trimming system of Tanaka teaches the invention substantially as claimed except for a vision system.
Oba teaches providing a cutting system a vision system 53 for providing images of cutting area for quality control purpose.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified trimming system of Tanaka a vision system as taught by Oba for providing images of cutting area for quality control purpose.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2010/0043610), in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, Gerber (4,133,235), and Yamada (2003/0021861), as evidenced by Fujimoto 5003856 and Groff 476632 as applied to claim 1 above, and further in view of Gerber et al. (3,752,027), hereinafter Gerber.

Gerber teaches providing a layer of porous material 16 underneath a workpiece so that a cutting blade can penetrate the workpiece without damaging the cutting blade.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a layer of porous material between the uncured composite structure and the tool as taught by Gerber so that the cutting blade can penetrate the uncured composite structure without damaging the cutting blade.
Regarding claim 8, Gerber teaches providing a vacuum system for holding a workpiece on the porous lay 16 during a cutting process. Col. 3, lines 1-11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a vacuum system as taught by Gerber for holding an uncured composite structure on the porous lay during a cutting process.
Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2010/0043610), in view of Luttenberger et al. (2017/0336300), hereinafter Luttenberger, Gerber (4,133,235) and Yamada (2003/0021861), as evidenced by Fujimoto 5003856 and Groff 476632 as applied to claim 17 above, and further in view of Gerber et al. (3,752,027), hereinafter Gerber.
Regarding claim 18, Tanaka teaches a tool 50.  Tanaka does not teach a layer of porous material between the uncured composite structure and the tool.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a layer of porous material between the uncured composite structure and the tool as taught by Gerber so that the cutting blade can penetrate the uncured composite structure without damaging the cutting blade.
Regarding claim 19, Gerber teaches providing a vacuum system for holding a workpiece on the porous lay 16 during a cutting process. Col. 3, lines 1-11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the trimming system of Tanaka a vacuum system as taught by Gerber for holding an uncured composite structure on the porous lay during a cutting process.
Regarding claim 20, when the cutting blade penetrates a workpiece and moves along the workpiece to cut it, both sides of the blade contacts the workpiece.  Therefore, the second side of the cutting blade is considered “trims the uncured composite structure”.
Response to Arguments
Applicant's arguments filed 07/13/2121 have been fully considered and are persuasive. Tanaka reference is replaced with Yamada reference which teaches a blade having a flat surface on one side and doubled beveled edges on the other side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724